exhibit 4(i)(c) JUNIPER GROUP, INC. CERTIFICATE OF DESIGNATION, POWERS, PREFERENCES AND RIGHTS OF SERIES C PREFERRED STOCK Pursuant to Section 78.195 of the Nevada General Corporation Law The undersigned, the Chief Executive Officer of Juniper Group, Inc., a Nevada corporation (the "Corporation"), DOES HEREBY CERTIFY that the following resolutions were duly adopted by the Board of Directors of the Corporation by unanimous written consent on March , 2006: WHEREAS, the Board of Directors is authorized within the limitations and restrictions stated in the Certificate of Incorporation of the Corporation, to provide by resolution or resolutions for the issuance of300,000 shares of Preferred Stock, par value {$0.01} per share, of the Corporation, in such Series C and with such designations, preferences and relative, participating, optional or other special rights and qualifications, limitations or restrictions as the Corporation's Board of Directors shall fix by resolution or resolutions providing for the issuance thereof duly adopted by the Board of Directors; and WHEREAS, it is the desire of the Board of Directors, pursuant to its authority as aforesaid, to authorize and fix the terms of a series of Preferred Stock and the number of shares constituting such series; and NOW, THEREFORE, BE IT RESOLVED: 1.
